United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 00-2324
                                      ___________

National Federation of the Blind of    *
Arkansas, Inc.; Larry H. Wayland,      *
                                       *
       Plaintiffs - Appellants,        *
                                       * Appeal from the United States
       v.                              * District Court for the
                                       * Eastern District of Arkansas.
Mark Pryor, Attorney General of the    *
State of Arkansas,                     *
                                       *
       Defendant - Appellee.           *
                                  ___________

                             Submitted: February 14, 2001

                                  Filed: July 31, 2001
                                   ___________

Before LOKEN and BYE, Circuit Judges, and STROM,* District Judge.
                               ___________

LOKEN, Circuit Judge.

       This is a facial challenge to the constitutionality of section 4-99-201 of the
Arkansas Code by the National Federation of the Blind of Arkansas and Larry
Wayland, a blind Arkansas resident. For convenience, we will refer to plaintiffs
collectively as the NFBA. The statute first requires that a person placing a telephone


      *
        The HONORABLE LYLE E. STROM, United States District Judge for the
District of Nebraska, sitting by designation.
call to an Arkansas resident to solicit a charitable contribution or to offer any
commercial product or service must identify the caller and the organization on whose
behalf the call is being made, state the purpose of the call, and briefly describe any
product or service being offered. ARK. CODE ANN. § 4-99-201(a)(1). That provision
is not at issue. The challenge is to the following subsection:

             (2) If the person receiving the telephone call indicates that he or
       she does not want to hear about the charity, goods, or services, the caller
       shall not attempt to provide additional information during that
       conversation about the charity, goods, or services.

A violation of subsection (a)(2) is a Class A misdemeanor and an unfair and deceptive
act or practice for purposes of the Arkansas Deceptive Trade Practices Act. See ARK.
CODE ANN. §§ 4-99-201(b) & (c)(1); 4-88-101 et seq.

       The NFBA plaintiffs are an Arkansas charity that solicits contributions and a
blind individual who wishes to be solicited without government interference. They
allege that subsection (a)(2) violates their free speech rights under the First Amendment
and their Fourteenth Amendment right to equal protection of the laws by restricting
charitable solicitation activity. The district court1 granted the State’s motion to dismiss,
concluding that the statute is constitutional on its face. The NFBA appeals. We affirm.

      The State argues that the NFBA’s First Amendment claims were properly
dismissed because subsection (a)(2) “does not regulate speech,” it merely protects the
privacy rights of individuals in their homes. We disagree. The statute is intended to
protect the privacy rights of unwilling listeners, but it does so by a government
prohibition on further speech. The NFBA correctly notes that the First Amendment


       1
       The HONORABLE JAMES M. MOODY, United States District Judge for the
Eastern District of Arkansas.

                                            -2-
protects rigorous debate and the exchange of conflicting ideas, which must include a
speaker’s opportunity to persuade a reluctant listener. See Hill v. Colorado, 120 S. Ct.
2480, 2489 (2000) (“The right to free speech, of course, includes the right to attempt
to persuade others to change their views.”). When government cuts off debate by
decreeing that a dialog must end, it is regulating speech. See Riley v. National Fed’n
of the Blind of N.C., 487 U.S. 781, 796-97 (1988) (“compelled silence” is subject to
First Amendment review). Thus, the statute’s prohibition may be valid, but only if it
withstands First Amendment scrutiny.

       A. The Supreme Court has repeatedly held that charity fund-raising involves
speech that is fully protected by the First Amendment. See Riley, 487 U.S. at 787-88;
Village of Schaumburg v. Citizens for a Better Env’t, 444 U.S. 620, 633 (1980). A
government regulation that directly and substantially limits charitable solicitation
activity cannot be sustained unless (i) “it serves a sufficiently strong, subordinating
interest that the [State] is entitled to protect,” and (ii) is narrowly drawn to serve that
interest “without unnecessarily interfering with First Amendment freedoms.” Secretary
of State of Md. v. Joseph H. Munson Co., 467 U.S. 947, 960-61 (1984), quoting
Village of Schaumburg, 444 U.S. at 636-37.2

       Subsection (a)(2) directly limits the solicitation activity of charities, but only in
a particular place and manner -- telephone calls to unwilling listeners in their homes.
“[T]he government may impose reasonable restrictions on the time, place, or manner
of protected speech, provided the restrictions are justified without reference to the
content of the regulated speech, that they are narrowly tailored to serve a significant


       2
       Subsection (a)(2) regulates both commercial and charitable solicitations. Under
the Supreme Court’s recent commercial speech cases, we suspect the First Amendment
analysis would be the same whether the challenge came from a charitable or a
commercial solicitor. See Lorillard Tobacco Co. v. Reilly, 121 S. Ct. 2404, 2421-22
(2001). But we need not resolve that issue.

                                            -3-
governmental interest, and that they leave open ample alternative channels for
communication of the information.” Ward v. Rock Against Racism, 491 U.S. 781, 791
(1989) (quotation omitted). The Munson/Village of Schaumburg standard and the time-
place-and-manner standard are obviously very similar. Our task is to apply these First
Amendment standards to this facial challenge to subsection (a)(2).3

       1. The State has a well-recognized interest in protecting a citizen’s ability to cut
off unwanted communications entering the home. See Hill, 120 S. Ct. at 2490; Carey
v. Brown, 447 U.S. 455, 471 (1980); Rowan v. United States Post Office Dep’t, 397
U.S. 728, 736-37 (1970). While unwilling listeners in a public forum may have to
avoid offensive speech “by averting their eyes” or plugging their ears, Cohen v.
California, 403 U.S. 15, 21 (1971), the government may intercede with narrow,
carefully targeted limits on speech when it intrudes into the privacy of the home. See
Frisby v. Schultz, 487 U.S. 474, 484-85 (1988).

        In Rowan, the Court upheld a federal statute that required the Postmaster
General, at the request of a householder, to order advertisers to delete that address from
their mailing lists. A unanimous Supreme Court “categorically reject[ed] the argument
that a vendor has a right under the Constitution or otherwise to send unwanted material
into the home of another.” 397 U.S. at 738. Thus, Rowan confirms that the State has


      3
         The NFBA argues that subsection (a)(2) is “content-based,” and therefore must
withstand strict First Amendment scrutiny, because it regulates only speech that solicits
charitable contributions or commercial sales. This argument was rejected in Heffron
v. International Society for Krishna Consciousness, Inc., 452 U.S. 640, 649 (1981):
a rule is content neutral, the Supreme Court held, if it “applies evenhandedly to all who
wish to distribute and sell written materials or to solicit funds.” Subsection (a)(2)
makes no distinction between charitable and commercial solicitors based on the content
of their solicitations. “A regulation that serves purposes unrelated to the content of
expression is deemed neutral, even if it has an incidental effect on some speakers or
messages but not others.” Ward, 491 U.S. at 791.

                                           -4-
a legitimate governmental interest in adopting reasonable restrictions to protect its
citizens from unwanted telephone calls to their homes.

       2. The NFBA argues that subsection (a)(2) is not narrowly tailored to meet this
legitimate government interest because residents have other ways to protect themselves
from unwanted calls, such as using unlisted phone numbers, screening calls with
answering machines or caller-identification devices, or by simply hanging up. This
contention is mis-focused. One First Amendment issue is whether the legitimate
government interest identified in Rowan is significantly furthered by a statute that only
protects those unwilling listeners who lack the resolve to hang up when offensive
callers intrude into the privacy of their homes. The marginal benefit of this prohibition
may be minimal, but the prohibition is certainly narrow, merely requiring the offending
caller to end the call. Our own experience suggests that most households in today’s
society are plagued by a flood of unwanted telephone solicitations. We are unwilling --
particularly when considering a facial challenge to the statute -- to second-guess the
Arkansas Legislature’s judgment that many citizens have difficulty dealing with these
intrusions and reasonably need the State’s help in the form of a statute that imposes on
the caller a duty to act in the manner that common courtesy should dictate.

        3. Turning to the impact of the statute on free speech, we conclude that
subsection (a)(2) does not substantially limit charitable solicitations. Its only impact
is to end solicitation calls to unwilling residents who otherwise would not hang up. The
statute leaves open ample alternative channels of communication; it does not foreclose
other forms of solicitation aimed at those unwilling residents, nor does it bar additional
solicitation calls to their homes.4 Subsection (a)(2) is not a prior restraint on free


      4
        At oral argument, counsel for the State suggested that subsection (a)(2) applies
both to the telephone conversation in progress and to any immediate call-back. That
interpretation is not obvious from the plain language of the statute, and it would appear
to significantly expand the scope of the statute’s restriction on protected speech

                                           -5-
speech, as the NFBA argues, because it does not prohibit charitable organizations from
calling Arkansas residents. It only imposes a restraint -- requiring the caller to end a
conversation -- after the homeowner has expressed an unwillingness to listen. See
Alexander v. United States, 509 U.S. 544, 550 (1993) (a prior restraint is government
action forbidding communication before the communication is to occur).

       B. The NFBA next argues that subsection (a)(2) is overbroad because charitable
solicitors “will refrain from contacting Arkansas residents entirely rather than risk
criminal prosecution.” For a statute to be vulnerable on overbreadth grounds, “there
must be a realistic danger that the statute itself will significantly compromise
recognized First Amendment protections of parties not before the Court.” City Council
v. Taxpayers for Vincent, 466 U.S. 789, 801 (1984). The NFBA’s contention that
other solicitors will misread the statute as prohibiting them “from contacting Arkansas
residents” is rank speculation. There is simply no evidence in the record that
subsection (a)(2) “reaches a substantial number of impermissible applications.” New
York v. Ferber, 458 U.S. 747, 771 (1982).

        In a related challenge to the statute’s facial validity, the NFBA argues that the
term “indicates” renders subsection (a)(2) impermissibly vague, leaving telephone
solicitors to guess, at the risk of criminal prosecution, when a resident’s response
requires the solicitor to end the call. We disagree for three reasons. First, the statute
uses a word well-suited to its task. The common meaning of “indicates” is “to . . .
show or make known with a fair degree of certainty . . . reveal in a fairly clear way .
. . .” WEBSTER’S THIRD NEW INTERNATIONAL DICTIONARY 1150. Thus, from a textual
standpoint, this situation is much like that in Grayned v. City of Rockford, 408 U.S.
104, 110 (1972), where the Court rejected a vagueness challenge:




activity. We express no view on the constitutionality of that interpretation.

                                          -6-
      Condemned to the use of words, we can never expect mathematical
      certainty from our language. The words of the . . . ordinance are marked
      by flexibility and reasonable breadth, rather than meticulous specificity,
      but we think it is clear what the ordinance as a whole prohibits.

(Quotation and citation omitted.) Second, while the NFBA offers up examples of
ambiguous responses -- “equivocal words, a sigh, hesitation, or even by a tone of
voice” -- the Attorney General of Arkansas interprets the as-yet unenforced statute as
requiring an “affirmative and clear indication” that the resident wishes the call to end.
This is a reasonable interpretation of subsection (a)(2), and it provides relevant
assurance that the statute will not be subject to arbitrary and discriminatory
enforcement. See Grayned, 408 U.S. at 108-110. Third, although we have been
describing subsection (a)(2) as though it requires the caller to end the call, the
prohibition is in fact more narrow: “the caller shall not attempt to provide additional
information during that conversation about the charity, goods, or services.” Therefore,
if the caller considers a response ambiguous, the caller may follow up by asking
whether the resident wants to hear about the charity, goods, or services without risking
a violation until the response has been clarified.

       C. Finally, the NFBA argues that subsection (a)(2) violates the Equal Protection
Clause of the Fourteenth Amendment because it unreasonably discriminates between
small charities that must combine their advocacy and solicitation calls, and large
charities that can make separate calls and thereby exercise their advocacy free speech
rights unencumbered by this statute’s prohibition. We disagree. Because charity
solicitors do not have an absolute First Amendment right to press their telephone
messages on unwilling households, the statute may draw rational distinctions among
speakers who are not similarly situated. See Perry Educ. Ass’n v. Perry Local
Educators’ Ass’n, 460 U.S. 37, 54-55 (1983). Here, Arkansas has determined that its
residents need greater protection from unwanted telephone calls from charitable and
commercial solicitors, than from those who call for other reasons, such as to advocate


                                          -7-
on behalf of the blind. In this context, advocacy callers and those soliciting
contributions are not similarly situated, and the State’s decision to distinguish between
them has not been shown to be irrational. Thus, subsection (a)(2) does not, on its face,
violate the Equal Protection Clause.

      The judgment of the district court is affirmed.

      A true copy.

             Attest:

                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -8-